In a proceeding pursuant to CPLR article 78 inter alia to annul a determination of appellants which found petitioner, a volunteer fireman, guilty of disobeying a direct order and placed him on probation for one year, the appeal is from a judgment of the Supreme Court, Nassau County, entered May 12, 1975, which annulled the determination and directed reinstatement of petitioner to membership in good standing in appellants’ fire district. Judgment affirmed, without costs. Special Term properly granted the relief requested in the petition. Rabin, Acting P. J., Hopkins, Christ, Munder and Shapiro, JJ., concur.